Title: To Thomas Jefferson from James Monroe, 28 September 1801
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Richmond Sepr. 28. 1801
At the request of Mr. Arthur Lee of Norfolk I have given him an introduction to you, but not knowing his object, think proper to mention that I do not, as the contrary might otherwise be inferrd. He is in my opinion a young man of merit, tho it is not founded on much acquaintance with him. He deliver’d an oration not long since which was well spoken of, and is a republican. He is however young; I have heard him spoken of as gay; and if his object is the attainment of an office, you ought to have much better information of him than I can give. What I here state does not derogate from what I state in my other letter; it is intended only to prevent an inference from it wh. might be drawn without this intimation—Sincerely I am yr. fnd. & servt
Jas. Monroe
